Citation Nr: 1825554	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 192	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a right foot injury, to include hallux rigidus.

2.  Entitlement to a disability rating greater than 10 percent for a left foot injury, to include hallux rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Marine Corps from July 1964 to January 1971, and in the United States Army from March 1976 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated July 2013 of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran perfected a timely appeal to the Board in October 2014.

In September 2011, the Veteran submitted a claim for service connection for residuals of prostate cancer and a neck disability, and an increased rating for previously service-connected bilateral hearing loss.  In July 2012, the Veteran submitted a claim for an increased disability rating for his service-connected bilateral foot disabilities and service connection for a dental disability.  See Veteran's Supplemental Claim for Compensation (VA Form 21-526b) received by the RO on July 20, 2012.  In its July 2013 rating decision, the RO granted service connection for residuals of prostate cancer, but denied service connection for neck and dental disabilities, and denied increased ratings for the bilateral foot disabilities and bilateral hearing loss.  In September 2013, the Veteran filed a Notice of Disagreement as to the denial of his increased rating claims for bilateral foot disabilities and bilateral hearing loss, and denial of service connection for a neck disability.  The RO readjudicated the Veteran's bilateral foot disabilities claim in a September 2014, assigning a 10 percent disability rating for each foot under Diagnostic Code 5281, effective July 20, 2012, the date of the Veteran's claim.  In October 2014, the Veteran filed a substantive appeal to the Board (VA Form 9), identifying only the disability ratings for his bilateral foot disabilities as issues on appeal.  Therefore, the only issues before the Board at this time are the disability ratings for the Veteran's bilateral foot disabilities.

The Board acknowledges the question raised by the Veteran in his October 2014 substantive appeal (VA Form 9) as to why the increased rating for his bilateral foot disabilities is effective as of July 2012 rather than September 2011, and notes that the Veteran's question was not addressed in VA's November 2014 letter acknowledging receipt of the Veteran's appeal.  Three possible effective dates may be assigned for service-connected disabilities depending on the facts of the case:  (1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1)); (2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or (3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).  See Gaston, 605 F.3d at 982-8.  Here, the record shows that the Veteran filed a claim for compensation for hearing, neck, and prostate cancer disabilities in September 2011.  Notably, the Veteran's foot disabilities are not referenced in the September 2011 claim.  The Veteran's claim for increased ratings for his service-connected bilateral foot disabilities was not received by the RO until July 20, 2012.  Upon allowance of the increased ratings, the RO assigned an effective date of July 20, 2012, the date the claim was received.  As the Veteran's remarks in his October 2014 appeal reflect a desire to understand, rather than disagree with, the effective date of the disability rating, the Board will not review the merits of the RO's effective date determination as it is not in appellate status.  See 38 C.F.R. § 20.201.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  Specifically, VA must request medical records pertinent to the Veteran's bilateral foot disabilities from his treating physician, and afford the Veteran a new VA examination for rating purposes.

During the pendency of the Veteran's claims, he has undergone two VA examinations to assess the severity of his service-connected bilateral foot disabilities.  However, in his March 2018 appellate brief, the Veteran asserts that the March 2016 examination was inadequate because the examiner indicated that no records in the Veteran's claims file were reviewed in conjunction with the examination.  See Appellant's Brief dated March 21, 2018 (Appellant's Brief) at pg. 1.  Indeed, the March 2016 VA examiner clearly noted in the report that "No records were reviewed."  See VA examination report dated March 4, 2016 (March 2016 VA Examination) at pg. 1.  Therefore, the examination report is considered inadequate for rating purposes.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, the Veteran asserts that his bilateral foot disabilities have grown worse since the March 2016 VA examination.  See Appellant's Brief at pg. 2.  Where there is evidence that a disability has worsened since the last examination, a veteran is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).
	
The Veteran also asserts that neither VA adjudicators nor the March 2016 VA examiner considered pertinent medical evidence in adjudicating the Veteran's increased rating claims.  Specifically, the Veteran states that medical records from his primary care physician at Madigan Army Medical Center (MAMC) in Tacoma, Washington have not been obtained.  See Appellant's Brief at pg. 2.  As the Veteran points out, a VA outpatient treatment note dated April 9, 2015 reflects that the Veteran continued to receive primary care from his physician at MAMC.  The VA treatment records containing the April 2015 note appear to have been received by VA in April 2016.  However, the claims file does not indicate that VA attempted to thereafter obtain MAMC records relevant to the Veteran's claims.  Federal records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Veteran's treatment records from MAMC in Tacoma, Washington not presently associated with the claims file must be obtained, if available.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that the June 2013 and March 2016 VA examinations reflect diagnoses of the Veteran's service-connected disabilities as well as other bilateral foot disabilities.  Therefore, on remand VA adjudicators are requested to clarify the nature of the Veteran's service-connected foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or other health care providers, including Madigan Army Medical Center in Tacoma, Washington.  Follow the procedures for obtaining the records set forth under 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's bilateral foot disabilities.  The entire claims file must be provided to the examiner for review, and the examiner must indicate in the examination report that the file was reviewed.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

3.  Readjudicate the Veteran's claim for an increased rating for his bilateral foot disabilities.  Note: Considering the multiple diagnoses of foot disabilities reflected in the medical records, including the June 2013 and March 2016 VA examination reports, VA adjudicators should clarify the nature of the Veteran's service-connected foot disabilities.  
If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




